DETAILED ACTION
	This office action is in response to the amendment filed on November 30, 2020.  In accordance with this amendment, claim 1 has been amended, claim 3 has been canceled, while new claims 6-7 have been added.
Claims 1, 2, and 4-7 are pending, with claim 1 being the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.  Claim 1 is the sole pending independent claim.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Theuerkorn et al. ‘402; Liu et al. ‘571) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into independent claim 1 (see amendment dated November 30, 2020).  In particular, the Examiner can present no reasonable suggestion, nor sufficient motivation to combine, each and every feature, as a whole, now defining the features and invention of claim 1.  The Examiner must consider the context of Figures 1 and 3 with this amended language for the scope of claims.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to claim 1 under the requirements of 35 U.S.C. 103.  Claims 2 and 4-7 are also allowable at least based on their dependency from claim 1.  


Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 4-6), filed November 30, 2020, with respect to the claim amendments to independent claim 1 to distinguish from the 35 U.S.C. 103 rejection mailed July 31, 2020 (to Theuerkorn et al. ‘402 and further in view of Liu et al. ‘571) have been fully considered and are persuasive.  Based on the narrowing amendments of claim 1, all prior art rejections mailed July 31, 2020 have been withdrawn.  Claims 1, 2, and 4-7 now serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.